Title: To James Madison from Thomas Mann Randolph, 28 December 1799
From: Randolph, Thomas Mann
To: Madison, James


Dear Sir,
Charlottesville Dec. 28. 99.
I have just learned here that several letters have been written from this County to the Chief members of the house of Delegates giving information that Wm. Woods the person lately returned Delegate in the place of Wilson Nicolas has never ceased to perform all the functions of a Minister of the Gospel in the Baptist church except that of marrying, the licence for which he resigned immediately before the election under a belief that that was a sufficient renunciation to qualify him for a seat. What the practice of the house may be in cases under that article of the constitution I know not but I think I remember many instances of persons admitted without hesitation in circumstances similar to Mr. Woods and I fear from that recollection that he may be suffered after a scrutiny to take his seat. This would strengthen his interest in the Co. greatly & probably would insure his reelection for many years. He is indebted for great part of his influence to a jealousy which he himself has excited by insinuations in his sermons and by various arts from the freeholders of small property towards those of considerable. He has styled himself the poormans candidate, has endeavored to excite an idea of a difference of interest between the poor and rich (to use the common terms) and has succeeded in making the former take a pride in opposing the latter which would absolutely (I believe sincerly myself) be inflamed into downright hatred by an attempt even to exclude him from the house upon the justest and most constitutional principle. I have seen enough of the temper of the people in his election to make me believe that if excluded he would contrive to excite a fanatical fervor in the County much to be deprecated; towards which there is at present a peculiar proneness here in addition to the general disposition over the Continent; but which cannot be in any way beneficial as it is.
I hope you will excuse my forwardness in addressing you as well as my inaccuracy. Zeal has prompted me to the one—the other haste and the noise of a tavern the morning after a ball occasions. I am Sir with the greatest respect your &c
Th: M. Randolph
